*748We must answer only with respect to the pending bill. Opinion of the Justices, 313 Mass. 779, 781. Opinion of *749the Justices, 341 Mass. 738, 759. Opinion of the Justices, 347 Mass. 792, 796.
Under the proposed § 57A the estimated tax bill is to be precisely the amount of one fourth of the tax assessed the preceding year under § 57. There is to be no new assessment. In consequence, no attention is to be given to changes in valuation during the preceding year. This means that the destruction of buildings or the erection of new ones prior to January 1 of the current year cannot be taken into account. Assessments of less, or more, than 100% of full fair cash value in some cases necessarily would be the basis upon which the taxes would be computed. Bennett v. Assessors of Whitman, 354 Mass. 239, 240, and cases cited. The estimated taxes, which would not be proportional, would violate Part II, c. 1, § 1, art. 4, of the Constitution of the Commonwealth which empowers the General Court “to impose and levy proportional and reasonable assessments, rates, and taxes, upon all the inhabitants of, and persons resident, and estates lying, within the said Commonwealth . . ..” Bettigole v. Assessors of Springfield, 343 Mass. 223, 230. We further said in the case last cited: “See also art. 10 of the Declaration of Rights, which reads, ‘Each individual . . . has a right to be protected . . . in the enjoyment of his life, liberty and property, according to standing laws. He is obliged, consequently, to contribute his share to the expense of this protection . . .’ (emphasis supplied). It is well settled that the words ‘his share’ in art. 10 of the Declaration of Rights ‘forbid the imposition upon one taxpayer of a burden relatively greater or relatively less than that imposed upon other taxpayers.’ See Opinion of the Justices, 332 Mass. 769, 777.”
The only grounds of adjustments in § 57A are (1) payments of estimated taxes to be credited on “the true tax bill issued under section fifty-seven”; and (2) in the event an estimated tax bill exceeds one fourth of “the subsequent true tax bill,” any interest paid shall be credited as a prepayment of taxes. Such procedures are entirely inadequate to adjust taxes and interest and to grant refunds or credits *750so as to make the taxes proportional when ultimately and validly assessed as of January 1 of the current year.
To each question we answer, “No."
Raymond S. Wilkins.
John V. Spalding.
Arthur E. Whittemore.
R. Ammi Cutter.
Paul G. Kirk.
Jacob J. Spiegel.
Paul C. Reardon.